FP Wo WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SEALED BY ORDER
OF THE COURT

XAVIER BECERRA

Attorney General of California

VINCENT DICARLO

Supervising Deputy Attorney General
EMMANUEL R. SALAZAR, State Bar No. 240%

 

Deputy Attorney General NORTHERN

E-mail: Emmanuel.Salazar@doj.ca.gov voattt Use AN LY 0 i
2329 Gateway Oaks Drive, Suite 200 ds TOF CAE
Sacramento, CA 95833-4252 SIRICT OF CALF Ry

Telephone: (916) 621-1835
Fax: (916) 274-2929

Attorneys for State of California

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

UNITED STATES OF AMERICA, AND THE | Case No. CV 13-01497 KAW
STATES OF CALIFORNIA TEXAS,

 

MICHIGAN, NEW YORK, NORTH STATES’ APPLICATION REGARDING
CAROLINA EX REL. RANDY REAGAN EXTENSION OF DEADLINE FOR
AND JAMES LONGFIELD, STATES TO FILE NOTICE OF
ELECTION; [PROPOSED] ORDER
Plaintiffs,
FILED UNDER SEAL
Vv.
CAROLINA LIQUID CHEMISTRIES CORP.,
Defendant.
UNITED STATES, ET AL., EX REL. Case No. CV 13-5976
DELBERT D. SALYER,
STATES’ APPLICATION REGARDING
Plaintiffs, EXTENSION OF DEADLINE FOR
STATES TO FILE NOTICE OF
Vv. ELECTION; [PROPOSED] ORDER

CAROLINA LIQUID CHEMISTRIES CORP., | FILED UNDER SEAL

Defendant.

 

 

1

 

 

STATES’ APPLICATION REGARDING EXTENSION OF DEADLINE FOR STATES TO FILE NOTICE OF ELECTION; [PROPOSED]
ORDER

 

 
10
11
12
13
14
15
16
7
18
19
20
Zi
22
23
24
20
26
27
28

 

TO THE COURT AND ALL PARTIES:

1. The States of California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii,
Illiniois, Indiana, Louisiana, Maryland, Michigan, Minnesota, Montana, Nevada, New Hampshire,
New Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas,
Wisconsin, the Commonwealths of Massachusetts and Virginia, the District of Columbia, and the
City of Chicago (“Plaintiff States”) herein apply ex parte to allow the Plaintiff States up to and
including November 26, 2018, within which to file their notice(s) of election intervention pursuant
31 U.S.C. § 3730(b)(4) and their respective state False Claims Act and anti-fraud statutes, see e.g.,
Cal. Gov’t Code § 12652(c)(6).

2. The extension, if granted, will allow the Plaintiff States to obtain the requisite approvals
from within their respective departments and file, separately or jointly, their notice(s) of election in
this consolidated action.

3. The Plaintiff States do not have a position relating to the court seal.

4. The United States of America, Qui Tam Plaintiffs Randy Reagan and James Longfield,
and Qui Tam Plaintiff Delbert Salyer, by and through their respective attorneys, do not object to
the Plaintiff States’ request herein.

5. | A proposed order is filed concurrently herewith.

Respectfully submitted,

Dated: October 22, 2018 XAVIER BECERRA
ATTORNEY GENERAL OF THE STATE OF CALIFORNIA

berrrrtrrsel H olor

EMMANUEL R. SALAZAR Y

Deputy Attorney General

Attorneys for the States of California, and on behalf and
as authorized by Colorado, Connecticut, Delaware,
Florida, Georgia, Hawaii, Illiniois, Indiana, Louisiana,
Maryland, Michigan, Minnesota, Montana, Nevada,
New Hampshire, New Jersey, New Mexico, New York,
North Carolina, Oklahoma, Rhode Island, Tennessee,
Texas, Wisconsin, the Commonwealths of Massachusetts
and Virginia, the District of Columbia, and the City of
Chicago

2

 

 

STATES’ APPLICATION REGARDING EXTENSION OF DEADLINE FOR STATES TO FILE NOTICE OF ELECTION; [PROPOSED]
ORDER

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PROPOSED] ORDER
Finding good cause, IT IS ORDERED that the States of California, Colorado,

Connecticut, Delaware, Florida, Georgia, Hawaii, Illiniois, Indiana, Louisiana, Maryland,
Michigan, Minnesota, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York,
North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Wisconsin, the Commonwealths of
Massachusetts and Virginia, the District of Columbia, and the City of Chicago shall have up to
and including November 26, 2018, within which to file their notice(s) of election intervention.

IT IS SO ORDERED.

DATED: /0 ye he Kent Nitx

JUNITER STATES MAGISTRATE JUDGE

3

 

STATES’ APPLICATION REGARDING EXTENSION OF DEADLINE FOR STATES TO FILE NOTICE OF ELECTION; [PROPOSED]
ORDER

 
uo

Ae

N HD WN

10
Il

13
14
15
16
17
18
19

21
22
23
24
25
26
27

28

CERTIFICATE OF SERVICE

I am over the age of 18 and not a party to this action. My business address is: 2329 Gateway
Oaks Drive, Suite 200, Sacramento, CA 95833.

A true and correct copy of the foregoing document entitled (specify):

STATES’ APPLICATION REGARDING EXTENSION OF DEADLINE FOR STATES
TO FILE NOTICE OF ELECTION; [PROPOSED] ORDER

was served in the manner stated below:

SERVED BY MAIL: Pursuant to Fed. R. Civ. P. 5(b)(2)(C), on 10/22/2018, I served the
following persons and/or entities by mail:

Gioconda Molinari

Asistant United States Attorney
450 Golden Gate Avenue

San Francisco, CA 94102

Eric J. Buescher

Justin Berger

Cotchett Pitre & McCarthy, LLP
840 Malcolm Road

Burlingame, CA 94010

Erika Kelton

Larry Zoglin

100 The Embarcadero, Suite 300
San Francisco, CA 94105

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.

10/22/2018 Anete Millers A Z
LY wn) ra rel Or

Date Printed Name Signature

 

 

STATES’ APPLICATION REGARDING EXTENSION OF DEADLINE FOR STATES TO FILE NOTICE OF ELECTION: [PROPOSED]
ORDER

 
United States District Court

For the Northern District of California

oO ON OO a FB WO ND =

Ph DN PM DN PR PDP NH NM HBO BSB FS BS SB SB Ss Ss Ss |= =
oN OOUMmlUDPlCUCU OULD SOU COD Cl Cc CC NC Oe CS FUOUCUDN OUSCOD

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES AND THE STATES OF
CALIFORNIA, TEXAS, MICHIGAN, NEW _ No. C13-1497 KAW
YORK, NORTH CAROLINA, ex rel RANDY
REAGAN AND JAMES LONGFIELD,

 

 

CERTIFICATE OF SERVICE
Plaintiff(s),
UNDER SEAL
V.
CAROLINA LIQUID CHEMISTRIES, CORP.,
Defendant(s). ;
UNITED STATES, ET AL, ex rel No. C13-5976 KAW
DELBERT D. SALYER,
UNDER SEAL
Plaintiff(s),

Vv.

CAROLINA LIQUID CHEMISTRIES, CORP.,
Defendant(s). ;

|, the undersigned, hereby certify that |am an employee in the Office of the Clerk, U.S. District
Court, Northern District of California.

That on October 24, 2018, | SERVED a true and correct copy of the attached, by placing said
copy in a postage paid envelope addressed to the person(s) listed below, by depositing said
envelope in the U.S. Mail; or by placing said copy into an inter-office delivery receptacle

‘located in the Office of the Clerk.

Gioconda Molinari Larry Zoglin
Assistant US Attorney 100 The Embarcadero, Suite 300
450 Golden Gate Ave. .San Francisco, CA 94105

San Francisco, CA 94102
Eric James Buescher
Cotchett Pitre and McCarthy, LLP

840 Malcolm Road
Burlingame, CA 94010

SUSAN Y. SOONG, CLERK
Deans Do brirou

Susan Imbriani, Courtroom Deputy

BY:

 

 
